ORDER
The opinion filed September 15, 1999 [191 F.3d 1159], is amended as follows:
On slip opinion page 11687, line 11 [191 F.3d at 1165]: delete “As all parties concede,” and change “§ ” to “Section”.
With this amendment, the panel has voted to deny the petition for rehearing. Judge Graber has voted to deny the petition for rehearing en banc, and Judges Noonan and Thompson have so recommended.
The full court has been advised of the petition for rehearing en banc and no *1036judge of the court has requested a vote on it.
The petition for rehearing and petition for rehearing en banc are DENIED.